Citation Nr: 0126366	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  99-24 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
gunshot wound, left leg, Muscle Group XI, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for impairment of 
the left tibia and moderate wound to Muscle Group X, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from February 1946 to 
March 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
February 2001.


FINDINGS OF FACT

1.  The evidence shows that the appellant currently has a 
moderate level of functional impairment due to a through-and-
through gunshot wound to the left leg with resulting muscle 
group damage to Group XI (posterior) and Group XII 
(anterior).

2.  The appellant has an old, well-healed fracture of the 
left tibia with retained metallic fragments, with no current 
functional impairment of the knee or ankle.

3.  The appellant has not required frequent hospitalizations 
for his gunshot wound disabilities of the left leg, nor is it 
shown that these disabilities either singly or jointly cause 
marked interference with employment or otherwise renders the 
regular schedular criteria inadequate for rating purposes.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a combined 40 percent 
disability rating, but not higher, for the appellant's 
gunshot wound of the left leg pursuant to the schedular 
rating standards are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 5311, 5312 (2001).

2.  The appellant's impairment of the left tibia is no more 
than 10 percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5262 (2001).

3.  Application of the extraschedular provisions for the 
appellant's gunshot wound disabilities of the left leg is not 
warranted.  38 C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In connection with his claim on appeal, the appellant was 
recently evaluated on a VA compensation examination conducted 
in April 2001.  The Board also reviewed other pertinent 
medical evidence in the file including his service medical 
records and the reports of VA compensation examinations 
conducted in November 1989 and December 1998.  For purposes 
of this appeal, however, and for the reasons set forth below 
in greater detail, primary emphasis will be placed on the 
reported complaints and findings noted on the recent 2001 VA 
examination.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(evaluation of a service-connected disability requires review 
of the veteran's medical history, but where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).

The service medical records indicated that the appellant 
accidentally shot himself in July 1946 and his injuries 
included a penetrating gunshot wound to the left leg in the 
postero-medial, mid-third area of his left thigh, and a 
fracture injury to the left tibia.  Service connection was 
established for the appellant's gunshot wound by a rating 
decision in August 1947.  At that time, the RO assigned a 10 
percent rating for the left leg wound (moderate, muscle group 
XI, rated under Diagnostic Code 5310), and a 10 percent 
rating for the left tibia fracture (impairment of left tibia 
with slight knee disability, rated under Diagnostic Code 
5262) based on the service medical records and the report of 
a VA examination conducted in August 1947.  The VA 
examination report of August 1947 denoted his complaints of 
an inability to straighten his left leg upon waking in the 
morning and swelling in that leg after standing or walking a 
great distance, and resulted in diagnoses of a compounded, 
comminuted, healed fracture of the left tibia, with residual 
mild deformity; cicatrices of the left leg as a result of the 
gunshot wound; limitation of motion of the left knee due to 
immobilization in a cast (during service); and, retained 
foreign bodies, metallic, imbedded in the tibia.

Following the 1947 VA examination, the record reflects that 
the appellant did not receive medical treatment until 1983, 
when he was seen for treatment of varicose veins in his legs, 
and then again for the same problems in 1988, but that he not 
seen again specifically for evaluation of his gunshot wound 
disabilities until November 1989, at which time he was 
examined on a VA examination in connection with a claim filed 
at that time seeking increased ratings for his disabilities.  
On that VA examination, he had well-healed scars from his old 
gunshot wound, but many varicosities in the wound site, which 
were slightly tender to palpation; otherwise, he had normal 
pedal anatomy, good pedal pulse and normal range of motion, 
with only a slight degree of effusion in the calves (36 
centimeters, right leg - 38 centimeters, left leg).  He 
complained of swelling and weakness in the left lower leg, 
with a worsening of his symptoms when ambulating or after 
walking.  Based on these findings, he was diagnosed with 
status post gunshot wound to the left calf area; deep 
varicosities in the left calf area consistent with loss of 
valves in perforator veins; and, stasis changes noted in the 
superficial area in the left lower leg.

Based on the above, the RO did not award increased ratings 
for his gunshot wound disabilities by rating decision in 
January 1990; however, his left leg wound disability was re-
characterized under Diagnostic Code 5311 as a moderate muscle 
group XI injury with varicosities localized.

Thereafter, the record shows that the appellant re-filed for 
increased compensation in 1996, and that based on VA 
outpatient treatment reports dated in 1996, the RO increased 
the rating for his left leg gunshot wound to 30 percent.  The 
RO awarded the 30 percent rating under Code 5311 because the 
aforementioned VA treatment reports showed that he had 
torturous veins and that his left leg was warm to the touch.  
These records also showed that he had been wearing Jobst 
stockings for more than a year because of large varicosities 
in the left leg.

The claim on appeal was filed by the appellant in August 
1998.  As mentioned above, he was evaluated on VA 
examinations in December 1998 and April 2001.  Additional 
evidence received in connection with the claim included 
voluminous VA outpatient treatment reports dating from 1998 
through 2001; however, these reports showed treatment 
primarily for unrelated medical conditions, although it is 
shown that he continued to be evaluated on a few occasions 
for his complaints of left leg pain due to varicose veins and 
related problems wearing support stockings to control these 
symptoms.

The 1998 VA examination was found deficient by the Board in 
its remand of February 2001 because the claims file was not 
reviewed in connection with the examination.  This deficiency 
has been cured, however, for adjudication purposes in light 
of the new VA examination conducted in April 2001.  
Nevertheless, the appellant's reported complaints and 
clinical findings found on the 1998 examination are relevant 
for the disposition of the appeal.  At the time of this 
examination, the appellant complained of stiffness in the 
left knee and on-and-off throbbing pain behind the left knee 
as well as some pain in the left ankle.  He indicated that 
took Tylenol on a "prn" (as-needed) for pain relief with no 
reported adverse side effects.  He further described that he 
experienced 8-10 flare-ups of his pain complaints per month 
with each episode lasting from 30 minutes to an hour.  He 
also indicated that walking and standing increased his pain 
and that he therefore could not walk or stand for very long.  
He was not wearing a knee brace at the time of the 
examination, but he was using a cane for walk-support, again, 
on an "as-needed" basis (although he was not using on the 
day of the examination).  Clinical findings were significant 
from some mild limitation of motion of the left knee (nearly 
full motion to 130 degrees, with 140 degrees representing 
full motion) and some mild tenderness over the medial and 
lateral aspect of the left knee and on the back of the leg 
over the entry wound site.  It was also noted that he had 
varicose veins on the left leg and that he walked with a mild 
limp.  Based on these findings, he was diagnosed with 
arthralgia of the left knee secondary to exostosis of the 
left femoral condyle; status post gunshot wound to the left 
ankle; arthralgia of the left ankle with normal x-ray 
findings; and, varicose veins of the left leg.  X-rays study 
reports taken at the time of this examination that were later 
obtained and associated with the claims file showed normal 
radiographic studies of the left foot, left ankle, and left 
knee, except for a flat exostosis (benign bony growth) on the 
lateral femoral condyle.  X-rays of the left tibia and fibula 
were interpreted as showing healed osteomyelitis.

The April 2001 VA examination report indicated that the 
claims file was reviewed by the examiner in connection with 
the examination, and the Board notes that the medical history 
of the appellant's wounds was detailed and accurate, as shown 
by the available records in the file.  At the time of this 
examination, the appellant complained of a burning sensation 
and a constant pain in the area of the dilated varicose veins 
in the posterior aspect of the left leg and popliteal fossa.  
He described his pain as constant in nature, but that it got 
worse with any kind of activity, e.g., when he had to mow the 
lawn.  However, he indicated that his pain could be 
alleviated with sitting down and elevating his leg.  In 
addition, he reported pain relief with extra-strength 
Tylenol.  The appellant denied any stiffness in his left knee 
or ankle, and he further reported no significant history of 
fatigue, joint pain in the left knee or ankle and no history 
of arthritis.  He also stated that he used a cane to ambulate 
as needed.  Objectively, clinical findings on this 
examination were significant for the following, in pertinent 
part:

Examination of the left leg reveals an 
entry wound scar in the mid 1/3 of the 
posteromedial aspect of the left leg and 
exit wound scar noted in the middle 1/3 
of the anteromedial aspect of the left 
leg with a bony defect that is palpable 
in that area.  Muscle groups penetrated 
are posterior and lateral crural muscles 
(group eleven) and anterior muscles 
(group twelve).  Scar formation: 
Irregularly shaped scar, entry wound 
scar, and bony defect exit wound.
He gives a history of a burning sensation 
and stinging sensation in the varicose 
veins, otherwise, no history of any nerve 
damage.  No history of any numbness 
described at the present time, although 
he is noted to have diabetes.  Muscle 
strength is noted to be slightly 
decreased in the left leg.  No muscle 
herniation noted.

Examination of the left knee joint 
reveals full range of flexion of 140 
degrees and extension of 0 degrees 
without any associated pain or crepitus.  
No joint tenderness noted.  No swelling 
or effusion of the left knee is noted.

Examination of the left ankle and left 
foot is also unremarkable at the present 
time.

The examiner went on to discuss previous X-ray studies, 
noting that they showed an old healed fracture of the mid-
tibial shaft of the left tibia and fibula.  On the basis of 
these findings, the examiner diagnosed residuals of gunshot 
wound left leg with muscle group damage, eleven and twelve, 
with an old healed fracture, mid left tibial shaft with 
retained metallic fragments.  He also diagnosed severe 
varicosities, venous insufficiency and pigmentation involving 
the left lower leg, noted to be secondary to the old gunshot 
wound.  As far as functional impairment due to these 
diagnoses, the examiner opined that the level of impairment 
was moderate.

Analysis

The Board is satisfied that all relevant facts pertinent to 
the increased rating claims on appeal have been developed and 
that no further assistance is required to comply with 
38 U.S.C.A. §§ 5103A, 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub, L. No. 106-475, 114 Stat. 2096 
(2000), and applicable VA regulations published in August 
2000.  See 66 Fed. Reg. 45620 (Aug. 26, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  
Regarding the "duty to notify," the Board finds that the 
RO's development/notice letters, rating decision and 
statement of the case furnished to the appellant and his 
representative in connection with this appeal provided 
sufficient notice of the kind of information he would need to 
substantiate these claims.  Furthermore, with respect to the 
duty to assist, the record reflects that the appellant has 
been provided medical examinations for his gunshot wound 
disabilities and development efforts have been completed to 
the extent possible to obtain relevant VA medical records 
and/or provide the appellant the opportunity to do either 
submit or authorize VA to obtain private medical records.  It 
is shown by the record on appeal that there exists any 
additional evidence that would be necessary to substantiate 
these claims.  Further, the RO has adjudicated each claim on 
the merits under the benefit-of-the-doubt standard of review.  
Accordingly, the Board concludes that the appellant will not 
be prejudiced by a disposition of his appeal at this time.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the decision, as well as to facilitate review by the 
United States Court of Appeals for Veterans Claims (the 
Court).  Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the Board has the duty to assess the credibility 
and weight of the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  These 
ratings are intended to represent average impairment in 
earning capacity resulting from disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(2001).  Moreover, each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

With respect to musculoskeletal joint disabilities, the Court 
has held that the Board must consider the application of 38 
C.F.R. § 4.40 (2001) regarding functional loss due to joint 
pain on use or during flare-ups, and 38 C.F.R. § 4.45 (2001) 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202, 203 
(1995) (sections 4.40 and 4.45 make clear that pain must be 
considered capable of producing compensable disability of the 
joints); see also Quarles v. Derwinski, 3 Vet. App. 129 
(1992) (failure to consider section 4.40 was improper when 
that regulation had been made potentially applicable through 
assertions and issues raised in record).  Accordingly, the 
Court's holding in DeLuca requires the Board to consider 
whether increased schedular ratings may be awarded (1) 
pursuant to the relevant schedular criteria, i.e., if the 
medical evidence reflects findings which support higher 
ratings pursuant to the delineated schedular criteria; (2) 
pursuant to 38 C.F.R. § 4.40 on the basis of additional 
functional loss due specifically to complaints of pain on use 
or during flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if 
there is additional functional loss due specifically to any 
weakened movement, excess fatigability, or incoordination.

Muscle injuries are rated for impairment of the muscles 
damaged by the shell or shrapnel fragments.  38 C.F.R. 
§§ 4.56, 4.73 (2001) (62 Fed. Reg. 30235, et seq.).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  A moderately severe 
disability will be manifested by entrance and exit scars 
indicating the track of the missile through one or more 
muscle groups with indications on palpation of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side, and with tests of strength and 
endurance compared with the sound side demonstrating positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  A severe 
muscle disability will be manifested by ragged, depressed and 
adherent scars indicating wide damage to muscle groups caused 
by the missile, with test of strength, endurance, or 
coordinated movements showing severe impairment of function.  
38 C.F.R. § 4.56(d)(4).

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups are found 
under 38 C.F.R. §§ 4.55, 4.56 (2001).  A muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  Muscle injuries 
in the same anatomical regions will not be combined, but 
instead, will be evaluated for the most severely injured 
muscle group and increased by one level of severity, i.e., 
moderate, moderately severe, severe, to reflect the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(b) and (e).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Where the muscle damage involves the muscles of the lower leg 
(Groups XI and XII), as in this case, the Rating Schedule 
provides a noncompensable evaluation (zero percent) for 
"slight" functional impairment caused by the muscle injury, 
and a 10 percent evaluation for "moderate" functional 
impairment.  38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312 
(2001).  "Moderately severe" impairment is rated 20 percent 
disabling, whereas "severe" impairment is rated 30 percent 
disabling.  The 30 percent rating represents the maximum 
schedular evaluation that can be assigned for Muscle Group XI 
and XII injuries.

A gunshot wound may also be rated for impairment caused by 
scars.  According to the Rating Schedule, "[s]cars, other," 
are rated on the basis of limitation of function of the body 
part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(2001).  Scars which are tender or painful on objective 
demonstration are rated 10 percent disabling.  38 C.F.R. Part 
4, Code 7804.  In addition, scars of the head, face or neck 
which are slightly disfiguring are rated noncompensable and 
if moderately disfiguring, 10 percent disabling.  38 C.F.R. 
Part 4, Code 7800.  Higher ratings under Code 7800 may be 
warranted if disfiguring scars of the head, face or neck are 
"severe" in nature (30 percent) or exceptionally repugnant 
(50 percent).

Impairment of the tibia and fibula is rating under Diagnostic 
Code 5262, providing a 10 percent rating for malunion with 
slight knee or ankle disability, with higher ratings (20 
percent and 30 percent) for moderate and severe levels of 
knee or ankle disability.

Residuals, Gunshot Wound, Left Leg

After review of all material issues of fact and law, the 
Board concludes that the medical findings of record support 
an increased evaluation for the appellant's left leg gunshot 
wound disability.  The evidence discussed above clearly shows 
that the appellant sustained a clean through-and-through 
gunshot wound to the left leg with resulting muscle group 
damage.  The medical findings further disclose that his 
wounds were to the anterior and posterior sides of the leg.  
It appears that the RO previously awarded the maximum 30 
percent rating under Code 5311 by rating decision in 1996 
based on the appellant's development of painful varicose 
veins in the site of old gunshot wound.  The clinical 
findings noted on the later-dated VA examination reports 
discussed above further support this rating as the appellant 
clearly suffers from chronic pain due to his varicose veins 
in the left leg, and even though his original gunshot wound 
residuals have abated, his residual impairment due to the 
varicose veins supports a finding that he has a "severe" 
disability under Code 5311.  However, the pertinent schedular 
criteria contemplate a 10 percent rating for a "moderate" 
disability affecting the anterior (Group XII, Code 5312)) 
muscles of the lower leg.  Accordingly, resolving all 
reasonable doubt in favor of this veteran, the Board 
concludes that he is entitled to a combined 40 percent rating 
under these diagnostic codes for the damage to his muscles in 
the anterior and posterior sides of his left leg; the medical 
examination findings reported on the recent VA examination of 
April 2001 show that he has a moderately disabling through-
and through wound to two muscle groups (XI and XII) which 
entitles him to a combined 40 percent rating under the 
aforementioned diagnostic codes.

The Board also concludes that a preponderance of the evidence 
found probative to this claim is clearly against entitlement 
to more than a 40 percent schedular evaluation for this 
disability.  The medical evidence of record reflects that the 
appellant's residual scars of the left leg are well healed 
and non tender, and that he has no other disabling residuals 
or functional impairment as a result of the gunshot wound to 
that leg.  As noted above, the clinical findings noted at the 
time of the 2001 VA examination were essentially negative for 
any objective signs of impairment as measured by range of 
motion loss, nerve damage, fatigue, incoordination, painful 
scars, etc.  Nevertheless, as the examiner concluded that he 
had a moderate level of functional impairment with the muscle 
group damage to Groups XI and XII, he is entitled to 
increased compensation as discussed herein.

Left Tibia Fracture

In view of the current medical examination findings, together 
with the fact that there is no evidence of regular treatment 
or medical evaluation for his old gunshot wounds in the 
decades following his military discharge and initial rating 
evaluation until he filed his claim on appeal in November 
2000, the Board finds that his left tibia fracture disability 
has essentially stabilized for purposes of the currently 
assigned 10 percent rating.  In essence, a longitudinal 
review of the record shows that the appellant has old, well-
healed fracture of the left tibia with a bony defect, but 
with no objectively demonstrable impairment due specifically 
to this injury, particularly, the left knee or ankle, as 
contemplated by the rating criteria under Code 5262.  In 
comparing these complaints and findings with the rating 
criteria for a severe muscle disability, it is not shown that 
his left tibia fracture disability is more severely disabling 
than presently rated.  Accordingly, the Board concludes that 
the appellant is appropriately rated for this disability at 
the current 10 percent disability rating level, which is 
protected and therefore cannot be reduced in the absence of 
fraud.  See 38 C.F.R. § 3.951(b) (2001).

Other Considerations Applicable to Both Increased Rating 
Claims

A preponderance of the evidence is clearly against higher 
ratings for the residual scars from these gunshot wound 
disabilities.  The medical evidence of record reflects that 
the appellant's scars were well healed and non tender when he 
was examined for compensation purposes in 1989, over a decade 
ago at this point, and the more recent VA examination results 
from 2001 showed that these scars were completely healed and 
non disabling in functional impairment.  On these facts, the 
Board concludes that separate or higher ratings are not in 
order for these scars under codes 7800-7805.  The Court has 
held that a scar is not compensable unless the veteran 
experiences some complications with the scar.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997).  And to the extent the 
appellant's left leg scars are disfiguring, he still would 
not be entitled to a rating based on disfigurement because 
these scars are not on his head, face or neck.  Moreover, 
there is no basis to award increased or separate ratings 
based on neurological impairment as the recent medical 
findings discussed above reflect no neurovascular or 
neurological deficits specifically attributable to the old 
gunshot wounds.

As alluded to above, the Board must also consider whether 
increased rating for these disabilities is warranted under 38 
C.F.R. §§ 4.40, 4.45.  Section 4.40 provides that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursions, 
strength, speed, coordination and endurance.  Section 4.45 
provides that factors of disability involving a joint reside 
in reductions of its normal excursion of movements in 
different planes of motion and therefore, inquiry will be 
directed to such considerations as movement abnormalities, 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).

The Board finds that the none of the appellant's disabilities 
warrant an increased rating under 38 C.F.R. §§ 4.40 and 4.45 
because the medical evidence does not substantiate additional 
range-of-motion loss due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  Indeed, the clinical findings on the recent 
2001 VA examination disclosed essentially no residual range-
of-motion or history of fatigue due to these old war wounds.  
The balance of the medical evidence is similarly negative for 
any evidence of additional functional loss affecting the left 
leg due to the gunshot wounds.  Hence, as noted above, it 
appears that these wounds are essentially static in nature, 
which may also explain why it is shown that the appellant has 
not required regular medical treatment and evaluation in the 
years after service for these disabilities.

With these findings for consideration, the Board concludes 
that a preponderance of the evidence is clearly against a 
finding of "additional functional loss" in his left leg such 
that increased disability compensation is warranted under 38 
C.F.R. §§ 4.40 or 4.45.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned 
ratings adequately reflect the level of impairment pursuant 
to the schedular criteria.
In particular, the Board has given consideration to 
evaluating his disabilities under different diagnostic codes.  
The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that the ratings for 
these disabilities now assigned as fully discussed above are 
the appropriate schedular criteria for their evaluation.  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The appellant's contentions on appeal, personal statements, 
pleadings, etc., have been accorded due consideration; 
however, the Board concludes that the recent medical findings 
from the 2001 VA examination are more probative of the 
current level of disability.  Francisco, 7 Vet. App. at 58.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 2001 VA examination are 
consistent with the appellant's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  There is no evidence of 
record that the appellant is qualified to render a medical 
diagnosis or opinion.  Hence, the medical evidence of record 
cited above specifically outweighs his views as to the 
etiology of his complaints and/or the extent of functional 
impairment caused by the gunshot wound disabilities at issue 
herein.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Finally, as a preponderance of the evidence has been found to 
be against entitlement to higher ratings then those now 
assigned for these disabilities (above 10 percent for the 
left tibia impairment and no more than a combined 40 percent 
rating for the left leg gunshot wound residuals), the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  C.F.R. §§ 3.102, 4.3 
(2001).

Extraschedular Consideration

The Board finds from review of the medical evidence that 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2001) for either disability 
is not indicated.  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, the Board is obligated to 
seek out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
9 Vet. App. at 339.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations assigned for the appellant's 
disabilities described above are not deemed to be inadequate.  
As fully detailed above, the medical evidence does not 
reflect that the appellant's disabilities warrant entitlement 
to increased compensation for the levels presently assigned 
under the schedular criteria and hence, it does not appear 
that the appellant has "exceptional or unusual" 
disabilities.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent or 
remote past for these disabilities.  There is also no 
evidence of regular outpatient care for these disabilities in 
the years after service.  With respect to employment, it is 
not claimed or shown by the record evidence that the 
appellant suffered from any employment handicap in the years 
after service due to his old gunshot wounds.  Hence, in the 
absence of any evidence which reflects that these 
disabilities are exceptional or unusual such that the regular 
schedular criteria are inadequate to rate them, and in light 
of the record which does not show employment handicap due to 
one or more of these disabilities in the post service period, 
marked interference with employment is not shown by a 
longitudinal review of the record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, referral under section 
3.321(b)(1) for extraschedular consideration for one or more 
of these disabilities is not in order.


ORDER

An increased rating to 40 percent, but no higher, is granted 
for residuals of gunshot wounds of the left leg.

An increased rating above 10 percent for impairment of the 
left tibia is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

